Case: 17-11025      Document: 00514523779        Page: 1     Date Filed: 06/21/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                   No. 17-11025                              FILED
                                 Summary Calendar                        June 21, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

EMORY DICKSON ENEH,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CR-420-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Emory Eneh appeals his convictions of possession of a firearm by a



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-11025     Document: 00514523779     Page: 2   Date Filed: 06/21/2018


                                  No. 17-11025

convicted felon in violation of 18 U.S.C. § 922(g)(1). Through counsel, Eneh
has filed an unopposed motion for summary disposition. He maintains that
§ 922(g) is unconstitutional because it regulates conduct that falls outside Con-
gress’s powers under the Commerce Clause. He concedes that the argument,
which he raises for the first time on appeal, was rejected in United States v.
Alcantar, 733 F.3d 143, 145−46 (5th Cir. 2013), and is foreclosed. He raises
the point solely to preserve it for possible further review.

      The motion for summary disposition is GRANTED, and the judgment is
AFFIRMED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).




                                        2